United States Court of Appeals
                        For the First Circuit




No. 07-1293

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          ANTHONY LIPSCOMB,

                        Defendant, Appellant.




                            ERRATA SHEET


     The opinion of this Court issued on August 21, 2008, is
amended as follows:

     On p.7, ll. 3-4:    Insert "denial of the" after "the district
court's"